AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of May 14, 2014,
by Avalanche International Corp., a Nevada corporation (“Assignor”), and John
Pulos (“Assignee”).

 

WHEREAS, Assignor has been engaged in the business of distributing crystallized
glass tile in North America (the “Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Assignment.

 

1.1. Assignment of Assets. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business (the “Assets”).

 

1.2 Further Assurances. Assignor shall from time to time after the date hereof
at the request of Assignee and without further consideration execute and deliver
to Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Transfer and Assumption Agreement, as Assignee shall reasonably request to
evidence more fully the assignment by Assignor to Assignee of the Assets.

 

Section 2. Assumption.

 

2.1 Assumed Liabilities. As of the date hereof, Assignee hereby assumes and
agrees to pay, perform and discharge, fully and completely, (i) all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business (the “Liabilities”).

  

2.2 Release and Satisfaction of Loan Payable. Assignor is indebted to Assignee
under a loan payable to Assignee in the principal amount of $16,858, as
reflected on Assignor’s Balance Sheet as of February 28, 2014 included in the
Assignor’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission on April 14, 2014. As additional consideration for the assignment
made hereunder, Assignee hereby forever releases and discharges Assignor of all
obligations or liabilities with regard to such loan payable.

 

2.3 Indemnity. Assignee shall indemnify and hold harmless the Assignor for any
loss, liability, claim, damage, or expense arising from or in connection with
any claim relating to or arising out of any Liabilities, including, but not
limited to, all accounts payable and accrued expenses and any other Liabilities
reflected on the Assignor’s Balance Sheet as of February 28, 2014 as included in
the Assignor’s Quarterly Report on Form 10-Q filed with the Securities and
Exchange Commission on April 14, 2014.

 

2.4 Further Assurances. Assignee shall from time to time after the date hereof
at the request of Assignor and without further consideration execute and deliver
to Assignor such additional instruments of assumption in addition to this
Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.

 

Section 3. Headings. The descriptive headings contained in this Transfer and
Assumption Agreement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Transfer and Assumption
Agreement.

 

Section 4. Governing Law. This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed entirely within that state.

 

[The remainder of this page is blank intentionally.]

 

 

 

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

Avalanche International Corp.

 

 

By: /s/ John Pulos

John Pulos, President

 

/s/ John Pulos

John Pulos 

 





2

 



 

